DETAILED ACTION

Request for Continued Examination 
A request for continued examination (“RCE”) under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on 31 March 2021 has been entered.

Acknowledgements
This Office action is in response to the RCE filed on 31 March 2021. 
Claims 1, 3-10 and 12-20 are pending.
Claims 1, 3-10 and 12-20 are examined.
Claims 2 and 11 are canceled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 

Claims 1, 3-10 and 12-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) abstract idea.
First, under the 2019 PEG step 1 analysis, it is determined that the claims are directed to the statutory category of device (i.e. claims 15-20) and a process (i.e. claims 1-14), where the device includes the process limitations that are directed to substantially the same subject matter of the process.
Second, step 2A, Prong One analysis is performed to determine whether a claim recites one of the judicial exceptions by identifying if he claim limitations fall in one of the enumerated abstract idea groupings (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Upon review of claims 1, 10 and 15, along with specification provided by applicant, it is determined that the claims are directed to a process in which a customer interacts with the bank to stage a transaction to be performed at such as kiosk device via a smartphone app, such as a mobile banking app. The app is used to define what will be performed in the transaction, such as a cash withdrawal (Specification [0003]). This concept 
The steps of receiving transaction information, staging a transaction, receiving notification as to authentication and device information and transmitting information to fulfill the transaction to the device and is managing human activity as part of commercial or legal interactions (including legal obligations; business relations). Also, as stated in applicant’s remarks filed on 03 March 2021 the claims are directed towards a process of ‘receiving data input, processing the data, storing the data, transmitting the data over networks, interacting with devices, and causing devices to perform actions including physical actions such as at ATMs’. Thus the Examiner concludes the Prong 1 inquiry by finding the elements identified above encompass an abstract idea.     
Step 2A, prong two analyses is performed to determine whether the judicial exception is integrated into a practical application of the exception. In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Here, Claim 15 recites the additional elements of:  an interface device, a processor and a memory device storing instructions executable by the processor. The device is recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Examiner finds no indication in the Specification, that the operations recited in claim 15 require any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any allegedly inventive programming, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Also, the specification indicates that the software is executed on a digital signal processor, ASIC, microprocessor, or other type of processor operating on a system, such as a personal computer, server, a router, or other device capable of processing data including network interconnection devices (Specification [0020]). Similarly, claim 1 recites receiving via a network from a mobile device app, a data storage device, receiving and transmitting to a particular self-service kiosk device. The mobile device app on a mobile and data storage device is described at a high level of generality as an application on a mobile, such as smartphone, smartwatch, tablet, automobile, etc. ([0033]). The self-service kiosk device is described in the specification as devices through which traditional transactions are performed by ATMs and described as including an ATM ([0022], [0030]). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Looking at the elements as a combination does not add anything more than the elements analyzed individually. 
Step 2B: Upon determining that the claims are directed to a judicial exception, the additional elements are evaluated to determine to see if they amount to significantly more than the abstract idea and when analyzed under Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the use of generic hardware such as processors, communication modules and a program memory amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. That is, simply implementing the abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim does not provide any non-conventional or non-generic arrangement of these claim elements, and the elements individually or in combination do not provide improvements to the functioning of a computer or any other technology or technical field. For these reasons there is no inventive concept.
Therefore, claims 1, 10 and 15 are rejected under 35 U.S.C. §101 and are not patent eligible. Dependent claims 3, 4, 12-14 and 16-20 when analyzed are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. 
The dependent claims describe basic activity of processing information, interpreting results in deciding the trading of securities. Claims 3 and 5 recite that the devices used to perform the transaction is an ATM and cash dispensing device, claims 4, 8, 9, 13, 19 and 20 recite that the type of transaction is cash withdrawal from a bank account, the transaction information received over a network owned by a bank and receiving and transmitting the information with regards to successful completion of the transaction with a bank. Claim 6 recites that the information received in notification of authentication is a token and claim 7 recites that the token is a unique identifier. Claim 12 recites use of GPS for location, barcode for identification and transaction performing device identification for facilitating the transaction processing, this information is merely being received. Claims 14, 16 and 17 simply recite the type of information that is being received and transmitted such as location information, authentication information to complete the transaction and identifier of the transaction performing device, finally claim 18 recites that the transaction performing device to include cash dispenser. These additional recited limitations narrow the information to a particular type and content and recite steps performed by the device and are merely extra solution activity which only refine the abstract idea further and do not include additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea. The claims do not amount to significantly more than the abstract idea itself.  This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. Therefore, the dependent claims are also not patent eligible.
As discussed above, the claims recite judicial exceptions of abstract idea and evaluated whether the additional elements integrate judicial exception into a practical application resulting in improvement to the functioning of a computer, or an improvement to another technology or technical field and to see if they amount to significantly more than the judicial exception, and determined that the claims are not patent eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-10 and 13-20 as understood by the Examiner, are rejected under 35 U.S.C. §103(a) as being unpatentable over Herrington (US 2012/0150683) in view of De Tortelli (US 2011/0295747) and further in view of Hansen et al. (US 2007/0007332).
With respect to claims 1, 10 and 15:
Herrington discloses a method comprising:
Receiving, via a network (“remote server 160 that may be accessed by self-service dispensing device 120 via network connection 140. Network connection 140 may comprise a proprietary network or may include the Internet”, [0040]) from a mobile device app (“a user who wishes to speed transaction at a self-service dispensing device, such as a kiosk that dispenses media content, may enter his preferences at the self-service dispensing device or remotely via a computer or any mobile device. If preferences are entered at a computer or mobile device, a mobile application may be used to submit the preference data or a website accessed on the Internet”, [0018]), input defining an entirety of a transaction (“The transaction is then completed using financial information presented earlier or stored on a user's profile”, [0029] to be staged with regard to an account to be conducted at a self-service kiosk device (“the self-service dispensing device receives a request from a user when he arrives at the device to determine the identification of a user”, [0016]) that does not include any devices to receive direct human input.
Staging, by storing data on a data storage device (“A user may create a user profile and that user profile is associated with his stored preferences. In an embodiment, the user profile data may comprise any data that may be used to identify the user, financial data, and preference data entered by the user. In other embodiments, financial data may be segregated and stored remotely from the user profile data in order to enhance security of financial data of users.”, [0018]), the transaction defined by the received input (“The transaction is then completed using financial information presented earlier or stored on a user's profile.”, [0029])
a network interface (“Computer system 300 also includes a communication interface 318 coupled to bus 302. Communication interface 318 provides a two-way data communication coupling to a network link 320 that is connected to a local network 322. For example, communication interface 318 may be an integrated services digital network (ISDN) card, cable modem, satellite modem, or a modem to provide a data communication connection to a corresponding type of telephone line. As another example, communication interface 318 may be a local area network (LAN) card to provide a data communication connection to a compatible LAN. Wireless links may also be implemented.”, [0053])
A processor (“the techniques described herein are implemented by one or more special-purpose computing devices. The special-purpose computing devices may be hard-wired to perform the techniques, or may include digital electronic devices such as one or more application-specific integrated circuits (ASICs) or field programmable gate arrays (FPGAs) that are persistently programmed to perform the techniques, or may include one or more general purpose hardware processors programmed to perform the techniques pursuant to program instructions in firmware, memory, other storage, or a combination.”, [0044])
A memory device storing instructions (“Computer system 300 also includes a main memory 306, such as a random access memory (RAM) or other dynamic storage device, coupled to bus 302 for storing information and instructions to be executed by processor 304”, [0046])
Herrington discloses transmitting the identifier of the self-service kiosk device over the network to initiate fulfillment of the staged transaction on the self-servicing kiosk device with location-confirming data to confirm the mobile device is in proximity to the self-service kiosk device. (“For example, the token may be an RFID attached to a customer loyalty card or a near field communication (NFC) tag in a mobile device. An antenna from the self-service dispensing device would receive the signal transmitted by the token to help identify the user.”, [0024])
Herrington discloses a self-service dispensing device where a user may use to obtain items dispensed by the self-service dispensing device [0015] where a user who wishes to speed transaction at a self-service dispensing device, such as a kiosk that dispenses media content, may enter his preferences at the self-service dispensing device or remotely via a computer or any mobile device. If preferences are entered at a computer or mobile device, a mobile application may be used to submit the preference data or a website accessed on the Internet [0018] but does not explicitly disclose “input defining a transaction” and the self-service device sending authentication notification as well as self-service device that does not include any devices to receive direct human input.
However, De Tortelli teaches “input defining a transaction” in paragraph [0006] where De Tortelli recites “The payment channel sends a transaction information (6) to a payment platform (3), the information including, but not limited to the transaction information (value, type and date/time); the merchant information (terminal ID and merchant ID); the customer information (PIN, credit card type, credit card number, expiration date, security code and zipcode).”, [0006] and “transaction information, including amount, payment type, date and time; and the registered remote customer information, including the registered remote customer mobile or ID number.”, [0022]).
Also, De Tortelli teaches wherein the self-service kiosk device does not include any devices to receive direct human input (In FIG. 1 an ordinary financial transaction of the prior art is shown, where a customer (1) physically initiates a financial transaction (5) by introducing or approaching, in case of a Near Field Communication technology, a credit or debit card into payment channel (2), such as a POS terminal, mobile phone and an ATM terminal, [0006]).
Further, De Tortelli teaches receiving data via the networking including a notification that an authentication with regard to the account has been received from a particular self-service kiosk device (“ATM Withdrawal: A remote authorized dependent, such as family member for example, walks to an ATM terminal and selects withdrawal via mobile. After selecting the value, the user inputs the customer's mobile number. Customer receives a withdrawal authorization request at his/hers mobile device, including the option to choose one of the pre-registered credit/debit card. Customer chooses payment method and inputs password. The payment platform authenticates the customer, gathers the necessary payment information based on the card chosen, adds the ATM information and sends it to the financial institution. The financial institution authorizes or refuses the financial transaction and then sends the response to the payment platform, which then sends a confirmation to the authentication device and the ATM terminal.”, [0028])
Therefore it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the invention to have combined the self-service dispensing device where a user who wishes to speed transaction at a self-service dispensing device, such as a kiosk as disclosed by Herrington with De Tortelli’s’s transaction type that defines the transaction and authentication notification, with the motivation to provide a system that is secure from fraud, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Herrington discloses a self-service dispensing device where a user may use to obtain items dispensed by the self-service dispensing device [0015]  and when the financial transaction is completed, the self-service dispensing device dispenses the items to the user [0037] but does not explicitly disclose transmitting, via the network, a set of commands to the particular self-service kiosk device
Hansen teaches transmitting, via the network, a set of commands to the particular self-service kiosk device to perform the staged transaction (“When ready to make a withdrawal, another local agent terminal 110a in the foreign country may be accessed. Alternatively, any of the access devices, including networks 140, 150 or 160 could also be used. The request is received at host 133 that determines an exchange rate using value translator 135 and also calculates any fees. This information is transmitted back to terminal 110a to allow for the payout. Host 133 may also keep a record of the transaction and any remaining principal that is stored in database 136. If needed, host 133 may also compare an identifier with one on record to confirm the correct recipient”, [0086])
Therefore it would have been obvious to one of ordinary skill in the art, at the time of invention to have combined the self-service dispensing device where a user who wishes to speed transaction at a self-service dispensing device, such as a kiosk as disclosed by Herrington with Hansen’s self-service kiosk device that sends and receives commands, with the motivation to provide a system that is secure from fraud and online, real time performance of transactions, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results
With respect to claim 3:
De Tortelly teaches wherein the particular self-service kiosk device is an automated teller machine (ATM). (“such as a POS terminal, mobile phone and an ATM terminal”, 0006]). 
With respect to claim 4:
De Tortelli teaches wherein the input defining the staged transaction includes a cash withdrawal from a bank account (“ATM Withdrawal: A remote authorized dependent, such as family member for example, walks to an ATM terminal and selects withdrawal via mobile. After selecting the value, the user inputs the customer's mobile number. Customer receives a withdrawal authorization request at his/hers mobile device, including the option to choose one of the pre-registered credit/debit card. Customer chooses payment method and inputs password. The payment platform authenticates the customer, gathers the necessary payment information based on the card chosen, adds the ATM information and sends it to the financial institution. The financial institution authorizes or refuses the financial transaction and then sends the response to the payment platform, which then sends a confirmation to the authentication device and the ATM terminal”, [0028]). 
With respect to claims 5 and 18:
Hansen teaches wherein self-service terminal is a standalone cash dispensing device (“The host computer system may select a recommended transfer option from a wide variety of options. Such options may include, for example, a transfer to a money handling location, a transfer to a financial kiosk, a transfer to a cash dispensing machine, a transfer to a financial account, a transfer by way of a negotiable instrument,…”, [0026])
With respect to claim 13:
Hansen teaches wherein the input defines a bank account withdrawal and the data transmitted over the network to stage the transaction is transmitted to a bank that maintains the bank account from which the withdrawal is to be made (“the money transfer system may be accessed by walking into a money transfer or provider location and tendering payment, using a telephone to contact an IVR system or a customer service representative, over the Internet using any type of device capable of communicating over the Internet, including personal computers, cell phones with browsers, PDAs and the like. Conveniently, payment may be tendered in cash, by credit card, debit card, stored value cards, including smart cards, using an Automated Clearing House (ACH) transfer from a bank account, using a cash card that is presentable at a provider terminal or point of sale device to receive cash, and the like. The recipient may be paid by cash, check, by crediting a bank account, crediting of a stored value card, and the like. Further various payment techniques may be used, such as in person at a money transfer location (i.e. an entity working on behalf of a financial institution to transfer funds), by an ACH transfer to a bank account, by a Fed wire to a bank account, using ATMs, kiosks, stored value cards, automated check printers, and the like.”, [0009])
Therefore it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the invention to have combined the self-service dispensing device where a user who wishes to speed transaction at a self-service dispensing device, such as a kiosk as disclosed by Herrington with Hansen’s standalone cash machine that uses user’s bank account information for fulfilling the transaction over the wide area network, with the motivation to provide a system that is secure cash dispensing transaction using the user account, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
With respect to claims 6, 7 and 14:
Herington discloses wherein receiving the notification the authentication with regard to the account has been received includes receiving, via the network, a token from a mobile device app on which an account has been authenticated, the token received by the mobile device app from the standalone cash dispensing device and transmitting, via the network, an instruction to be presented within the mobile device app instructing the user to perform an action to take the cash when dispensed (“a user may be identified based upon a token. The token may take multiple forms. For example, the token may be an RFID attached to a customer loyalty card or a near field communication (NFC) tag in a mobile device. An antenna from the self-service dispensing device would receive the signal transmitted by the token to help identify the user. The signal may contain an identification number or identification data that enables the self-service dispensing device to identify the user.”, [0024]) wherein the token is a unique identifier transmitted by a radio device of the standalone cash dispensing device.
With respect to claim 16:
Herrington discloses the command to complete the transaction is received with an additional data item relayed from a mobile device of an authenticated account holder; and the additional data item is included with the set of commands transmitted to the particular self-service kiosk device. (“The signal may contain an identification number or identification data that enables the self-service dispensing device to identify the user.”, [0024])
With respect to claim 17:
Herrington discloses wherein the identifier of the self-service kiosk device is transmitted over the network along with location-confirming data to confirm the mobile device is in proximity to the self-service kiosk device wherein the additional data item is an identifier included in a short-range radio signal broadcast by a radio device of or located proximate to the self-service kiosk device (“For example, the token may be an RFID attached to a customer loyalty card or a near field communication (NFC) tag in a mobile device. An antenna from the self-service dispensing device would receive the signal transmitted by the token to help identify the user.”, [0024]).
With respect to claims 8 and 19:
Hansen teaches wherein the input defining the transaction is received over a network from a computer system of a bank that maintains the account (“Once the transfer request is properly processed, it is sent by a switch 134 to the appropriate network as shown. This may be to ATM network 140, deposit maintenance network 150 and/or credit maintenance network 160 to complete the transaction. As described hereinafter, in some cases the entire money transaction may occur without assistance from any of these networks, such as when transferring money between one stored value account and another. Optionally, the transaction may also make use of central exchange 170 which may comprises the Federal Reserve System, an association of banks, such as NACHA, a cell phone network, or the like.”, [0066])
With respect to claims 9 and 20:
De Tortelli teaches receiving a confirmation from the self-service kiosk device that the transaction was completed successfully and transmitting a confirmation to a system of the bank that the transaction was completed successfully (“The financial institution authorizes or refuses the financial transaction and then sends the response to the payment platform, which then sends a confirmation to the authentication device and the ATM terminal”, [0028])
Therefore it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the invention to have combined the self-service dispensing device where a user who wishes to speed transaction at a self-service dispensing device, such as a kiosk as disclosed by Herrington with De Tortelli’s’s ATM with Near Field Communication technology capable of sending and receiving commands, with the motivation to provide a system that is secure form fraud, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.

Claim 12 is rejected under 35 U.S.C. §103(a) as being unpatentable over Herrington (US 2012/0150683) in view of De Tortelli (US 2011/0295747) in view of Hansen et al. (US 2007/0007332) and further in view of Sims et al. (US 2018/0211248).
With respect to claim 12:
Herrington discloses a self-service dispensing device where a user may use to obtain items dispensed by the self-service dispensing device where a user who wishes to speed transaction at a self-service dispensing device, such as a kiosk in combination with De Tortelli’s Near Field Communication technology capable of sending and receiving commands and Hansen’s standalone cash machine that uses user’s bank account information but does not explicitly disclose use of GPS coordinates.
Sims teaches wherein the location-confirming data is at least one of a global-positioning system (GPS) coordinate set, a unique identifier decoded from a barcode presented at a location of the self-service kiosk device, and a unique identifier of a radio beacon device of or deployed with the self-service kiosk device (“a point-of-transaction device is or includes an interactive computer terminal that is configured to initiate, perform, complete, and/or facilitate one or more transactions. A point-of-transaction device could be or include any device that a user may use to perform a transaction with an entity, such as, but not limited to, an ATM, a loyalty device such as a rewards card, loyalty card or other loyalty device, a magnetic-based payment device (e.g., a credit card, debit card, etc.), a personal identification number (PIN) payment device, a contactless payment device (e.g., a key fob), a radio frequency identification device (RFID) and the like, a computer, (e.g., a personal computer, tablet computer, desktop computer, server, laptop, etc.), a mobile device (e.g., a smartphone, cellular phone, personal digital assistant (PDA) device, MP3 device, personal GPS device, etc.), a merchant terminal, a self-service machine (e.g., vending machine, self-checkout machine, etc.), a public and/or business kiosk (e.g., an Internet kiosk, ticketing kiosk, bill pay kiosk, etc.), a gaming device, and/or various combinations of the foregoing”, [0081]) and (“the geo-positioning of a point of sale (POS) transaction may be the physical location of the POS, the geo-positioning of an Internet transaction may be the IP address of the user, and the like. Geo-positioning data includes: a physical address; a post office box address; an IP address; a phone number, a locality (e.g., a state, a county, a city, and/or the like); a country; geographic coordinates; or any other type of data that indicates a geographical location. The geo-positioning data can be associated with a transaction, an account event, a user, a transaction device (e.g., POS, automated teller machine (ATM), physical teller at a bank, consumer mobile device, or the like), a financial institution, a business, the location of the user's mobile device, and the like. The geo-positioning data may include, for example, a place of domicile of a user, a work location of a user, a secondary home (e.g., a vacation home), etc.”, [0036])
Therefore it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the invention to have combined the self-service dispensing device where a user who wishes to speed transaction at a self-service dispensing device, such as a kiosk as disclosed by Herrington with De Tortelli’s Near Field Communication technology and Hansen’s standalone cash machine along with use of GPS coordinates as taught by Simms, with the motivation to provide a system that is secure cash dispensing transaction using the user account and location, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.


Response to Arguments
With respect to claim’s rejection based on 35 U.S.C. 101, the Applicants assert that “The claims in their entirety deal with receiving data input, processing the data, storing the data, transmitting the data over networks, interacting with devices, and causing devices to perform actions including physical actions such as at ATMs. This is not organizing human activity, but instead data processing and device activation.”
The Examiner respectfully disagrees.
As stated in the remarks, the claims are directed towards a process of ‘receiving data input, processing the data, storing the data, transmitting the data over networks, interacting with devices, and causing devices to perform actions including physical actions such as at ATMs’. Receiving data input from a mobile device requesting a transaction such as cash withdrawal to be staged by an account holder, processing the data by a bank computer system of a bank that maintains the account of the account holder, storing the data by the bank computer system of a bank that maintains the account computer system of a bank that maintains the account of the account holder, transmitting the data over networks of a bank that maintains the account of the account holder and interacting with devices by the account holder, and causing devices to perform actions requested by the account holder.  The claims recite a process of organizing and managing human activity, because it addresses staging and fulfilling a transaction such as withdrawing cash conducted at a self-service kiosk. The claims are also interpreted as applying an abstract idea to a generic computer environment. The task of staging a transaction can be performed by a human analog. Thus, the claims do not recite limitations that impose a meaningful limit on the abstract idea.
With respect to claim’s rejection based on 35 U.S.C. 103, the Applicants present argument based on current amendments made to the claims and assert that “that amended independent claims 1,10, and 15 are patentable as the asserted combination of references fails to provide a teaching or suggestion of a kiosk that does not include any devices to receive direct human input. The only reference asserted for this purpose is De Tortelli with regard to canceled claim 2. However, the rejection of claim 2 does not include any assertions or citations where De Tortelli provides such a teaching or suggestion as the citations provided are silent in this regard. Applicant is further unable to find any. Applicant therefore requests entry of the amendments and allowance of claims.”
The Examiner respectfully disagrees.
The De Tortelli reference teaches “approaching, in case of a Near Field Communication technology” where the reference teaches a customer carrying out a financial transaction by approaching payment channel such an ATM equipped with ‘Near Field Communication (NFC)’ capabilities.
Further, following KSR, the Supreme Court issued several rationales for supporting a conclusion that a claim would have been obvious. Exemplary rationales that may support a conclusion of obviousness include: Simple substitution of one known element for another to obtain predictable results (MPEP 2141).
Because each individual element and its function are shown in the prior art, albeit in different references or embodiments, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. The simple substitution of one known element for another producing a predictable result renders the limitation obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MURALI K. DEGA whose telephone number is (571)270-5394.  The Examiner can normally be reached on Monday to Thursday 7.00AM to 5.30 PM
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Murali K. Dega/
Art Unit: 3697
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697